 SISTERS OF MERCY HEALTH CORP.483Sisters of Mercy Health Corporation,EmployerandLocal79,ServiceEmployees InternationalUnion,AFL-CIO,Petitioner.Case 7-RC-18948May 11, 1990DECISION AND DIRECTIONBY MEMBERSCRACRAFT, DEVANEY, ANDOVIATTThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in, and conditional objections to,' an elec-tion held June 2, 1989,2 and the attached RegionalDirector'sreport recommending disposition ofthem. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows 47 for and 34 againsit the Petitioner, with 18challenged ballots, a sufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief and adopts the RegionalDirector'sfindingsand recommendations,3 asmodified.In determining which of the Employer's on-callregistered nurses were eligible to vote, the Region-alDirector found appropriate the formula utilizedinMarquette General Hospital,218 NLRB 713, 714(1975). Thus, he found eligible those on-call nurseswho had workeda minimumof 120 hours in eitherof the two quarters immediately preceding the eli-gibility date.4 Applying this formula, the RegionalDirector found that BettyBayless and SusanMcCauley were not eligible to vote. He calculatedthatBaylessworked 112 hours and McCauleyworked 89.7 hours during the 13 weeks endingMarch 11, and Bayless worked 73 hours andMcCauley worked 99 hours during the 13 weeksending June 10.The Employer excepts, arguingthat the Regional Director has used an outdatedand arbitrary standard to determine eligibility, andthat the formula inMilwaukee Children's HospitalAssn.,255 NLRB 1009, 1014 (1981), wherein part-time registered nurseswho worked a regularlyscheduled 8-hour shift biweekly were found to beeligible to `vote, is the appropriate standard.In the instant case, the parties stipulated to a unitof all regular full-time and part-time registerednurses excluding, inter alia, casual employees. Ac-cordingly, the question before the Board is wheth-er on-call registerednursesBayless and McCauleyshould be included in the unit as regular part-timeemployees or excludedas casuals.We recognizethat in determining the status of on-call employeesin the health care industry the Board has utilizedvarious eligibility formulae as guidelines to distin-guish "regular" part-time employees from thosewhose job history with the employer is sufficientlysporadic that it is most accurately characterized as"casual." InMarquette,218NLRB at 714, theBoard devised an equitable formula that was de-signed to determine eligibility where the facts indi-cated there was a significant disparity in thenumber of hours worked by that employer's on-callnurses.Although the Board's explanation inMar-quettewas relatively brief, the Board did indicatethat some on-call nurses worked as many as 540.5hours per quarter, and some as few as 23. It ap-pears that inMarquettethe Board chose a relativelyhigh number of quarterly hours so that those on-call nurses whose work patterns most closely re-sembled those of other full-time unit nurses weredistinguished from those who worked relatively in-frequently.On the other hand, where the on-callemployees as a group all appear to work on a regu-lar basis, the Board usually has found a more liber-al standard applicable.6Since the on-call registered nurses here bothwork on a regular basis,7 and there is no evidenceof the significant disparity in the hours worked ofthe on-call nurses that was present inMarquette,we find that the Regional Director was too restric-tive in applying theMarquetteformula to the factsof this case.We find that the Board's eligibility for-mula for on-call employees, as set forth inDavison-Faxon Co.,185 NLRB 21, 24 (1970), is more appro-'TheRegional Director's report does not address the Petitioner's con-ditional objections except to note that, if necessary after a revised tally ofballots is issued, steps will be taken to resolve them2 All dates are in 1989 unless otherwise indicated.8 In the absence of exceptions, we adopt, pro forma, the Regional Di-rector's recommendation that the challenges to the ballots of Laurie Farisand Fredrrca VandenBerg be sustained,and the challenged ballots of Pa-triciaKelley, Linda Anderson, Faye Fredm, Cynthia Lee, Denise Yonk-man, Alice Whipple, and Kathryn Cruickshank be overruled.4There are no exceptions to the Regional Director's finding that theon-call registered nurses who met this formula share a sufficient commu-nity of interest with the unit employees.5The Regional Director does not explain why he calculated the hoursworked during the two quarters preceding June 10 (approximately 1week after the June 2 election date)rather than the two quarters preced-mg the April 14 eligibility date.' See, e.g.,Davison-Paxon Co.,185 NLRB 21, 24(1970);V.LP.Movers,232 NLRB 14, 15 (197'7);Riverside Community Memorial Hospital,250NLRB 1355, 1356 (1980);West VirginiaNewspaper Publishing Co.,265NLRB 446 (1982). See alsoNewton-WellesleyHospital,219 NLRB 699,703 (1975).7McCauley worked 7.5 hours or more each week for 11 of the 13weeks prior to the eligibility date. She worked 8 hours on January 20, 8hours from January 21 to 22, 7 5 hours on February 17, 9.8 hours fromFebruary 18 to 19, 8.5 hours on March 3, 8 hours from March 4 to 5, 8hours on March 17, 8,hours from March 18 to 19, 8 hours on March 31,8 hours from April I to 2,and 8 hours on April 14. Bayless worked 8hours or more each week for 5 of the 12 weeks prior to the eligibilitydate.She worked 8 hours during the week ending February 4, 8 hours onFebruary 12, 8 hours on February 16, 8 hours on February 19, 8 hourson February 20, 8 hours on February 22, 8 hours on-March 23, and 9hours on March 27.298 NLRB No. 72 4$4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpriate.7Accordingly, we will find McCauley andBayless eligible to vote if they regularly average 4hours or more of work per week during the quar-ter prior to the eligibility date.Applying this formula, we find that McCauleyaveraged approximately 6.9 hours per week for the13weeks prior to the April 14 eligibility date. Bay-less averaged approximately 5.4 hours per week forthe 12 weeks and 6.4 hours per week for the 14weeks prior to the eligibility date. Bayless' time-card for the biweekly pay period ending January21 lists 24 hours, but does not list which days Bay-less actually worked. (The second week of the payperiod is in the quarter, although the first week isnot.) Therefore, we do not know if Bayless workedduring the week ending January 21. However,even if Bayless did not work during this week, shestillaveraged 5 hours per week for the 13 weeks.Accordingly,we find that both McCauley andBayless regularly averaged 4 hours or more perweek for the quarter prior to the eligibility dateand were eligible to vote. We overrule the chal-lenges to their ballots.DIRECTIONIt is directed that the Regional Director forRegion 7 shall, within 10 days from the date of thisdecision,open and count the ballots cast by Patri-ciaKelley, Linda Anderson, Faye Fredin, CynthiaLee,Denise Yonkman, Alice Whipple, KathrynCruickshank,SusanMcCauley, and BettyBaylessand prepare and serve on the parties a revised tallyinCase 7-RC-18948. If the revised tally revealsthat the Petitioner has received a majority of thevalid ballots cast,and the remainingfive chal-lenged ballots9 are not determinative, the RegionalDirectorshall issuea Certification of Representa-tive. If the remaining five challenged ballots aredeterminative, the Regional Director shall preparea report and recommendations as to their disposi-tion. If the revised tally reveals that the Petitionerhas not received a majority of the valid ballotscast,and the remainingfive challenged ballots arenot determinative, the Regional Director shall pre-pare a reportand recommendationsas to the dispo-sition of the Petitioner's conditional objections.8MemberOviatt would not apply theDavison-Paxon Co.eligibility for-mula to the present case.Under the facts of the case, he would requirethe on-call nurses to regularly average 8 hours or more of work per weekduring the quarter prior to the eligibility date (104 hours) in order to beeligible to vote.As neither Bayless nor McCauley meets this requirement,Member Oviatt would sustain the challenges to their ballots.9 The Regional Director did not make recommendations on the chal-lenges to the ballots of Judy Dinner, Sue Dunham, Virginia Hillard,Steve Hobbins, and Karen KellerREPORT AND RECOMMENDATIONS ONCHALLENGES AND OBJECTIONSUpon a petition filed on April 6, 1989, and pursuant toa Stipulated Election Agreement approved by the Re-gionalDirector of the National Labor Relations Boardon April 24, 1989, an election secret ballot was conduct-ed on June 2, 1989, under my direction and supervisionamong the Employer's employees in the following ap-propriate collective bargaining unit:All regular full-time and part-time registered nurseemployed by the Employer at its 400 Hobart Street,Cadillac,Michigan facility; but excluding in theAct, and all other professional and nonprofessionalemployees.The payroll period for eligibility was the bi-weeklyperiod ending Friday, April 14, 1989.Upon the conclusion of the election, a copy of theTally of Ballots was made available to each of the partiesin accordance with the current Rules and Regulations ofthe Board. The results of the election, as set forth in theTally of Ballots, were as follows:Approximate number of eligible voters-99Void ballots-0Votes cast for the Petitioner-47Votes cast against participating labor organiza-tion-34Valid votes counted-81Challenged ballots-18Valid votes counted plus challenged ballots-99The 18 challenged ballots, which are sufficient innumber to affect the election results, were received andsegregated in a matter adequate 'tomaintaintheir secre-cy.Thereafter, on June 7, 1989, the Petitioner timely filedconditional Objections to Conduct Affecting the Resultsof the Election, which were immediately served uponthe Employer by the regional office.As the determinative challenged ballots raise materialissues, aninvestigation was first conducted with respectto 13 of them which lend themselves to an administrativeinvestigation, thereby conserving the Board's resources. iAll parties were given full and ample opportunity tosubmit evidence bearing on these 13 challenged ballots.Based upon the investigation conducted herein, I makethe following findings and recommendations:Faris and VandenBergEmployees Laurie Faris and Fredrica VandenBergwere challenged by the Board Agent who conducted theelection because their names did not appear on the elec-tion eligibility list.The Petitioner and the Employeragree thatVandenBerg and Faris are not eligible.Review of the Employer's time records reveals that Farisand VandenBerg began work for the Employer on May1The challenges to the ballots of Judy Dinner, Sue Dunham, VirginiaHillard, Steve Hobbins, and Karen Keller may raise issues of fact thatrequire a hearing As their resolution appears unnecessary to reach a con-clusive election result, I make no ruling on their status at time SISTERS OF MERCY HEALTH CORP.4858, 1989 andApril 21,1989,respectively;therefore, theybegan work for the Employer afterthe April 14, 1989,payroll eligibility date.By the express terms of the election agreement, inorder to be eligible tovote,an employee must be em-ployed and working on the established payroll eligibilitydate,and on the day of the election.See, also,F & MImportingCo.,237 NLRB628, 632(1978).Accordingly,I recommend that the challenges to the ballots not becounted.KelleyPatricia Kelley's vote was challenged by the Petitioneron basis that she had given notice to resign two weeksprior to the election and therefore did not share a com-munity of interest with those employees who would con-tinue to work after her resignation.Time cards providedby the Employer show that Kelley worked from 8:38a.m. to 6:53 p.m.on June 2, the day of the election.Kelley was a full-time registered nurse performing pa-tient care on the day of the election.Had Kelley stopped working prior to the election day,she would be ineligible to vote.F & M Importing Co.,supra;Midland Steamship Line, Inc.,66 NLRB 836, 840,841 (1946).However,the time records establish that sheworked on June 2,1989,and, therefore,I recommendthat the challenge to Kelley's vote should be overruledand her ballot counted.NLRB v.HillviewHealth CareCenter,705 Fed.2d 1461(7th Cir.1983).Anderson,Bayless, Fredin,Lee McCauley and YonkmanThe Union challenged the ballots of Linda Anderson,Betty Bayless,Faye Fredin,Cynthia Lee,Susan McCau-ley and Denise Yonkman on the basis that they are arecasual employees and share no community of interestwith unit employees.The Employer contends that thesesix employees are part of a larger group of on-call em-ployees who work regularly and share a community ofinterestwith full-time and regular part-time and regularpart-time RNs.The six employees are all RNs performing patientcare, the same work done by unit employees, under thesame supervision,and on the same hourly pay scale.However, only those on-call employees who work morethan twenty hours per week receive health benefits.The stipulated unit description in this case,consistentwith the usual Board standards, includes regular part-time employees and excludes casual employees.There isno evidence that when they entered into this stipulatedagreement,the parties had any mutual understanding onthe eligibility status of the on-call nurses.The on-call nursing staff performs unit work, side-by-side with the full and regular part time nursing staff. De-spite the employment benefits thattheydo not totallyshare,their community of interests clearly lies with therest of the nursing staff.Mid-JeffersonCounty Hospital,259 NLRB 831 (1981);Milwaukee Children'sHospital,255 NLRB 1009,1014(1981);Marquette General Hospi-tal,218 NLRB713 (1975);Ann Arundel General Hospital,217 NLRB 848(1975).This, however,determines only their unit placement,not their individual eligibility based upon their employ-ment history.InMarquette General Hospital,supra, theBoard formulated an eligibility formula for on-call healthcare employees patterned to distinguish those havingsubstantial employment history with the Employer fromthose that do not.Under this formula,which I fmd ap-propriate to the facts in this case,those on-call employ-ees who have worked a minimum of 120 hours in eitherof the two quarterly periods immediately preceding theeligibility date are eligible to vote.Payroll records pro-vided by Employer show that the challenged on-callnurses worked the following hours during each of thetwo successive 13 weeks preceding the election date:13 weeks ending13 weeks ending3/11/896110/89Anderson212.1222.5Bayless11273Fredin257222Lee56128McCauley89.799Yonkman83.9189.6Based upon the figures,Iconclude that Anderson,Fredin,Lee, and Yonkman have worked a sufficientamount of time to establish a substantial community ofinterestswith the full-time and regular part-time RNs,but that Bayless and McCauley have not. Therefore, Irecommend that the challenges to the four ballots of theformer group be overruled,and that the two challengesto the ballotsof thelatter group be sustained.Cruickshank and WhippleKathryn Cruickshankand Alice Whipplewere chal-lenged by the Board Agent because their names did notappear on the voter eligibilitylist.ThePetitioner's posi-tion is that both employees were off on sick leave duringthe eligibility period and werethereforeineligible tovote.The Employer's position is that although these em-ployees were on sick leave on the eligibility dates theirreturn to work is anticipated and thereforethey shouldbe eligible to vote. The investigation revealed that bothemployees were on a leave of absencefor healthreasonson the eligibility dates. Cruickshank's leave commencedon October 3, 1988;Whipple's last day worked was July14, 1988.The Board restated its postion on employees on sick ormaternity leave inRedArrow Freight Lines, 278NLRB965 (1986): "The fundamental rule governing the eligibil-ity ofan employee on sick or maternity leave is that heor she is presumed to continue in such status unless anduntil the presumption is rebuttedby an affirmative show-ing that the employee has been discharged or resigned."Here the evidence shows that Cruickshank and Whipplewere on sick leave on the eligibility dates.Both have re-tained their seniority.Neither one has ever tendered aresignation nor has either been terminated prior to theelection.Accordingly,I recommend that the challengesto the ballotsof Cruickshankand Whipple be overruledand that their ballots be opened and counted. 486DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJanyth Haines and Marlene ReamerThe vote ofHaines and Reamer were challenged bythe Board Agent because their names did not appear onthe ExcelsiorList.The Employerasserts that they areeligible to vote because they were employed as graduatenurses prior to the election date.The Petitioner assertthat they did not become graduate nurses until May 20,which is after theApril 14 payroll eligibility date, andthat they therefore should be excluded from voting inthe election.Haines and Reamer,likemany other Employer em-ployees,are participating in a loan program establishedby the Employer to encourage LPNs to return school toearn their RN degrees.Pursuant thereto,Haines andReamer have completed their RN training;they graduat-ed from nursing school on May 5, 1989.The Employerconverted them from LPNs to graduate nurses on May14 and gave them both a raise in pay bring them up tothe starting wage scale of RNs. On May 18,1989, theState of Michigan,Department of Licensing and Regula-tions,Board of Nursing,issued a temporary license certi-fying them as graduate registered nurses.The Board has a long history of including graduatenurses in bargaining units withRNs.Mercy Hospital ofSacramento,Inc.,217 NLRB 768 (1975).The Board rea-sons that graduate nurses are professional employees likeRNs because thay have completed the extensive medicaltraining required to be an RN,perform the same func-tions and duties as an RN,and share the same workingconditions with the RNs.The Employer has presentedevidence that its graduate nurses meet these criteria. Inaddition to having completed their educational require-ments, the graduate nurseswork forthe same pay, underthe same supervison and perform substantially the samework as do the RNs. Graduate nurses also undergo andorientation program required of new RNs.I conclude that the Employer's graduate nurses shouldbe included in a unit with the RNs. However, Reamerand Haines were not employed as graduate nurse onApril 14,the payroll eligibility date.Although they willmost likely continue their employment after the election,like Faris and VandenBerg,I see no reason to differenti-ate between Reamer and Haines and other newly hiredunit employees who were not actually performing bar-gaining unit work on or before the payroll eligibilitydate.Greenspan Engraving Corporation,137 NLRB 1308,1308 (1962). Accordingly, I recommend that the chal-lenges to the ballots of Reamer and Haines be sustainedand that their ballots not br counted.RECOMMENDATIONSIn accordance with the findings above,IT IS HEREBY RECOMMENDED that the challenges tothe ballots of Betty Bayless, Laurie Faris, Janyth Haines,SusanMcCauley, Marlene Reamer, and Fredrica Van-denBerg be sustained.With 6 of the 18 challenged ballots sustained, the 12remaining challenged ballots (7 overruled and 5 unre-solved) are no longer determinative. Accordingly,IT IS FURTHER RECOMMENDED that the Board issue acertification of representative.However, should the Board not adopt my recommen-dations that the challenges to all six of these ballots besustained,IT IS FURTHER RECOMMENDED that the challenges tothe ballots of Linda Anderson, Kathryn Cruickshank,Faye Fredin, Patricia Kelley, Cynthia Lee, Alice Whip-ple,and Densie Yonkman be overruled, and that theBoard direct me to open and count them,issue a revisedtally of ballots, and take subsequent appropriate action,including steps to resolve the remaining challenges, ifthey are still determinative, and the Union's conditionalobjections, if necessary.Dated at Detroit, Michigan, this 17th day of August,1989.22Under the provisions of Section 102.69 of the Board'sRules and Reg-ulations, exceptions to this decision may be filed with the Board in Wash-ington,D.C. 20570. This requestmustbe received in Washington, D.C.by August 31, 1989 Under the provisions of Section 102 69(g) of theBoard's Rules, documentary evidence, including affidavits which a partyhas timely submitted to the Regional Director in support of its objectionsor challenges and which are not included in the decision,, are not part ofthe record before the Board unless appended to the exceptions or opposi-tion thereto which the party files with the Board. Failure to append tothe submission to the Board copies of evidence timely submitted to thesubmission to the Regional Director shall preclude a party from relyingupon that evidence in any subsequentrelatedunfair labor practice pro-ceeding.